DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.
Claims 1-5, 7-10, 12-17 and 19-23 are under examination.

New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 12-17 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The examiner is unable to find support for the added limitation in claims 1, 8 and 14, i.e., “wherein said fluorescent protein is bound directly to the amyloid fibril related species without a linker disposed therebetween”. Applicant states that support for the amendment can be found throughout the application, such as at paragraph [0015]. However, this portion of the specification teaches that the fluorescent protein from the reagent is bound to the amyloid fibril species. It does not provide support for “without a linker disposed therebetween”. Figs.1A and 1B similarly do not provide support for excluding a linker. Applicant is required to cancel the new matter in response to this office action. 

Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 14, 21 and 23 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by to Feuerstein et al. (US 2015/0125396 A1, IDS, 07/23/2019).
Feuerstein teaches a method of detecting amyloid fibril related species (para [0004]; The present invention provides in vivo methods for detecting, in the eye of an individual, protein aggregates associated with amyloidogenic disease or other misfolded protein), the method comprising: providing a sample including amyloid fibril related species (para [0004]; In some embodiments, the methods comprise (A) administering to the individual a peptide, peptoid or peptide mimic probe); treating said sample with a reagent including a fluorescent protein (para [0004]; In some embodiments, the methods comprise (A) administering to the individual a peptide, peptoid or peptide mimic probe; para [0075]; As noted above, the probes disclosed herein may comprise one or more detectable labels; para [0093]; In some embodiments, the label comprises a fluorescent protein which is incorporated into a 
Feuerstein teaches a method of monitoring for the presence or progression of amyloid diseases (para [0004]; The present invention provides in vivo methods for detecting, in the eye of an individual, protein aggregates associated with amyloidogenic disease or other misfolded protein), the method comprising: providing a sample from an individual to be monitored (para [0004]; In some embodiments, the methods comprise (A) administering to the individual a peptide, peptoid or peptide .

Response to Arguments
Applicant's arguments filed 07 March 2022 have been fully considered but they are not persuasive. Applicant asserts that Feuerstein teaches a method for detecting Aβ protein aggregates by administering a peptide probe with a detectable label, which is the fluorescent species. Applicant asserts that there is no teaching that the detectable label or the fluorescent species can be bound to the Aβ protein aggregates. Thus, .  
The claims do not exclude administering Feuerstein’s fusion protein comprising the fluorescent protein. The claims require “treating said sample with a reagent including a fluorescent protein”. Such a recitation includes within its scope a “a fusion protein including a fluorescent protein” as applicant has not defined the “reagent” such that is distinguished from a fusion protein including the fluorescent protein. Again, that the probe portion of the fusion protein of Feuerstein may bind the aggregates does not mean that the fluorescent protein does not bind. On the contrary, there is evidence in the art that the fluorescent proteins of the claims would also bind directly to the amyloid fibril (PNAS 2020, PTO-892, 10/06/2021) in addition to the probe binding. There is no evidence that “that the fluorescent species would need to be attached to the aggregates via a linker”; this is merely applicant’s allegation. The binding of the fluorescent protein in the claims is not an active method step performed by the practitioner. Rather, it is accomplished by allowing the fluorescent protein to come into contact with the fibrils. Feuerstein teaches this step with the specific fluorescent proteins recited by the claims, regardless of whether Feuerstein’s fluorescent proteins also have a heterologous protein attached. 
Applicant asserts that there is no teaching in Feuerstein that fluorescent proteins bind to Aβ protein aggregates. Applicant asserts that the Examiner’s support for the allegation that the fluorescent proteins of Feuerstein bind to Aβ aggregates is the inventors’ paper published after Feuerstein and the instant application. Applicant notes 
First, it is irrelevant that the Xu article was published after Feuerstein or after the instant invention. A post-filing date reference can be used as evidence that a prior disclosure includes a property or properties that were not originally disclosed in the prior disclosure. Applicant's attention is directed to MPEP § 2112 (II), which states, “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (‘[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.’)”.  
Accordingly, Feuerstein teaches fusion proteins comprising the specific fluorescent proteins of the claims. The Xu article teaches that these specific fluorescent proteins have the property of binding directly to Aβ fibrils as claimed, i.e. without a linker disposed therebetween. There is no evidence that this function would be disturbed by . 
 
Claims 1-5, 7-10, 12-17 and 19-23 stand rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by to Jara et al. (US 2016/0077110 A1, PTO-892, 03/18/2021).
Jara teaches providing a reagent including a fluorescent protein (e.g. wild-type green fluorescent protein or ThT) to an environment including amyloid-beta monomers in cerebrospinal fluid; and binding said fluorescent protein to amyloid monomer oligomers during a lag phase or an elongation phase of amyloid fibril formation and providing said reagent during said lag phase (see e.g. [0049] and Examples 2 and 3), thus meeting the limitations of claims 1, 2, 5, 7-10, 14, 15, 17, 19 and 21-23. The environment has a concentration of fluorescent protein of 5µM (see e.g. Example 2A), thus meeting the limitations of claims 4, 12, 13 and 20. Detecting the fluorescent signal is performed via fluorescent microscopy (see [0096]), thus meeting the limitations of claims 3 and 16. Although Jara may not have explicitly appreciated that the fluorescent protein is bound directly to the amyloid fibril species (without a linker disposed . 

Response to Arguments
Applicant's arguments filed 07 March 2022 have been fully considered but they are not persuasive. Applicant asserts that Jara teaches that the indicator is a compound fused with a fluorescent protein and there is thus no teaching to bind a fluorescent protein directly to an amyloid fibril related species.
 This is not found persuasive because the broadest reasonable interpretation of the claims includes administration of a compound fused with a fluorescent protein. Claim 1 requires “a reagent including a fluorescent protein”. Such a recitation includes within its scope a “a compound fused with a fluorescent protein” as applicant has not defined the “reagent” such that is distinguished from a compound fused with the fluorescent protein. The specification does not define “binding…directly” such that the binding of the compound fused with the fluorescent protein of Jara is not included within its scope. Jara’s fluorescent protein portion of the fusion proteins would inherently bind to the fibrils without a linker disposed therebetween. Therefore, the instant rejection is properly maintained.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
23 March 2022